601 F.3d 621 (2010)
Daniel CASTELLANOS-CONTRERAS; Oscar Ricardo Deheza-Ortega; Rodolfo Antonio Valdez-Baez, Plaintiffs-Appellees,
v.
DECATUR HOTELS LLC; F. Patrick Quinn, III, Defendants-Appellants.
No. 07-30942.
United States Court of Appeals, Fifth Circuit.
March 18, 2010.
Jennifer Jean Rosenbaum (argued), New Orleans Workers' Ctr. for Racial Justice Legal Dept., Tracie L. Washington, Louisiana Justice Institute, New Orleans, LA, Mary Bauer, Southern Poverty Law Ctr., Immigrant Justice Project, Atlanta, GA, for Plaintiffs-Appellees.
Leslie Weill Ehret, Ellen Shirer Kovach (argued), Suzanne Marie Risey, Frilot, L.L.C., New Orleans, LA, for Defendants-Appellants.
Ann Margaret Pointer (argued),John Eugene Thompson, Fisher & Phillips, L.L.P., Atlanta, GA, Keith M. Pyburn, Jr., Timothy Hugh Scott, Fisher & Phillips, L.L.P., New Orleans, LA, for Amici Curiae, Amelia Island Plantation, American Hotel & Lodging Ass'n, Basin Harbor Club, Beaver Run Resort & Conference Ctr., The Broadmoor, Best Western Grand Canyon Squire Inn, Cheyenne Mountain Resort, Florida Fruit & Vegetable Ass'n, Georgia Fruit & Vegetable Ass'n, Homestead Resort, Hyatt Hotels & Resorts, Kiawah Island & Golf Resort, Mandoki Hospitality Group, Maryland Nursery & Landscape Ass'n, Mid-Atlantic Solutions, Inc., National Council of Agricultural Employers, Ocean Reef Club, The Sagamore, Stein Erickson Lodge and Virginia Agricultural Employers Ass'n,
Catherine K. Ruckelshaus, National Employment Law Project, New York City, for Amici Curiae, Interfaith Worker Justice, New Orleans Workers' Ctr. For Racial Justice and National Employment Law Project.
Diane A. Heim, U.S. Dept. of Labor, Office of Sol., Washington, DC, for Amicus Curiae, Secretary of Labor.
Before JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, GARZA, BENAVIDES, STEWART, DENNIS, PRADO, OWEN, ELROD, SOUTHWICK and HAYNES, Circuit Judges.[1]
BY THE COURT:
A member of the court having requested a poll on the petition for rehearing en banc, and a majority of the circuit judges in regular active service and not disqualified having voted in favor,
It is ordered that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.
NOTES
[1]  Judges Wiener and Clement are recused and did not participate.